internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-168118-02 cc fi p bo4 team manager lmsb financial services lmsb ctm taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer holding parent amount amount amount amount issue s whether under the facts described certain expenses_incurred by taxpayer in order to diversify its offerings of life_insurance and annuity products and to expand its distribution channels constitute capital expenditures under sec_263 of the internal_revenue_code tam-168118-02 conclusion the expenses_incurred by taxpayer to diversify its offerings of life_insurance and annuity products and to expand its distribution channels are deductible as ordinary and necessary business_expenses under sec_162 and therefore are not treated as capital expenditures under sec_263 pursuant to sec_848 however taxpayer is required to capitalize and to amortize as specified_policy_acquisition_expenses an amount of otherwise deductible expenses equal to a percentage of the net_premiums attributable for certain categories of life_insurance annuity and guaranteed renewable accident contracts facts taxpayer is a life_insurance_company within the meaning fo sec_816 and is the principal subsidiary of holding an insurance holding_company which in turn is a subsidiary of parent a diversified financial services company during the taxable years involved taxpayer joined with other eligible life_insurance_companies and non- insurance members of parent’s consolidated_group in filing a life nonlife consolidated_return pursuant to sec_1504 and sec_1_1502-76 of the income_tax regulations through taxpayer and other insurance_company subsidiaries parent’s consolidated_group markets a diverse array of insurance products including individual and group_life_insurance fixed and variable annuities multiple lines of property and casualty insurance and supplemental health insurance as the lead life_insurance_company within parent’s consolidated_group taxpayer historically concentrated on the sale of sec_403 tax deferred fixed annuities to employees of not- for-profit institutions primarily teachers these products account for a significant portion of taxpayer’s existing policy reserves during recent years the low interest rate environment and strong equity market returns affected the demand for taxpayer’s tax deferred fixed annuity products and led to increased surrenders of existing contracts to counteract these trends taxpayer embarked on a business strategy of expanding its product portfolio through the introduction of variable and equity-indexed annuities and new plans of life_insurance and supplemental health products taxpayer also sought to expand its network of independent agents in order to increase sales of life_insurance and annuity products beyond the qualified_pension market the impact of this business strategy is evidenced by the fact that during the taxable years involved the percentage of taxpayer’s annuity premiums attributable to sec_403 tax deferred fixed annuities fell from amount to amount while the percentage of taxpayer’s total premiums from life_insurance annuity and supplemental health_insurance_policies sold in the non-qualified market grew from amount to amount the expenses at issue in this technical_advice include certain expenses tam-168118-02 incurred by taxpayer relating to the introduction of new insurance and annuity products and to the expansion of taxpayer’s network of independent insurance agents for the purpose of increasing the sales of taxpayer’s insurance and annuity products beyond the educational market the expenses at issue fall into the following broad categories general overhead actuarial services legal and professional fees computer expenses promotional expenses and educational and training expenses on parent’s consolidated financial statements prepared using generally_accepted_accounting_principles these expenses were capitalized and amortized over a five year period in accordance with statement of position reporting the costs of start-up activities for both annual_statement and tax reporting purposes however taxpayer treated the expenses as currently deductible business_expenses the examining agent found that the expenses at issue were incurred to create or enhance long-lived intangible assets which would produce significant future_benefits to taxpayer accordingly the agent concluded that the expenses are capital expenditures under sec_263 which are recovered through depreciation amortization cost_of_goods_sold as an adjustment to basis or otherwise see sec_1_263_a_-2 503_us_79 the examining agent also argues that the treatment of these expenses as capital expenditures under sec_263 is not inconsistent with sec_848 since the amounts capitalized as specified_policy_acquisition_expenses under sec_848 are drawn from the insurance company’s general_deductions and thus do not include capital expenditures taxpayer maintains that the expenses at issue are part of the regular and recurring expenses_incurred in the operation of an on-going insurance_business and thus constitute ordinary and necessary business_expenses under sec_162 taxpayer also argues that the examining agent’s treatment of these expenses as capital expenditures under sec_263 would be inconsistent with the congressional intent underlying sec_848 law and analysis sec_161 allows a deduction for the items specified in part vi of subchapter_b of chapter of the code ie sections subject_to the exceptions provided in part ix sec_261 et seq sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_261 provides that no current deduction shall be allowed in respect of the items specified in part ix ie sections 261-280h 1the expenses at issue do not include any employee compensation or de_minimis costs paid_by taxpayer for which it is the service’s policy to not assert capitalization tam-168118-02 sec_263 provides that no current deduction shall be allowed for any amount_paid for permanent improvements or betterments made to increase the value of any property sec_801 defines life_insurance_company_taxable_income as life_insurance_gross_income reduced by life_insurance_company deductions under sec_804 life_insurance_company deductions are composed of the general_deductions provided by sec_805 plus the small_life_insurance_company_deduction if any under sec_806 sec_805 authorizes the deduction of the items allowed under subtitle a for purposes of computing taxable_income accordingly sec_805 incorporates the deduction for ordinary and necessary expenses under sec_162 but does not authorize the deduction of capital expenditures described in sec_263 sec_811 provides that for purposes of computing life_insurance_company_taxable_income all computations shall be made under an accrual_method of accounting or under a combination of the accrual_method of accounting and any other method specifically permitted under regulations prescribed by the secretary to the extent not inconsistent with the foregoing all such computations shall be made consistent with the manner required for purposes of the annual_statement sec_848 provides that an insurance_company must capitalize and amortize its specified_policy_acquisition_expenses for the taxable_year ratably over a period of months beginning with the first month of the second half of the taxable_year in which these expenses are incurred in lieu of identifying specific categories of policy_acquisition_expenses to be capitalized sec_848 requires the insurance_company to determine the amounts capitalized as specified_policy_acquisition_expenses based on a percentage of the net_premiums for certain broad categories of business specified insurance contracts under sec_848 the amounts amortized as specified_policy_acquisition_expenses are subtracted from the insurance company’s general_deductions for the taxable_year which includes the deductions provided in part vi of subchapter_b sec_161 -198 and in part i of subchapter_d sec_401 et seq relating to pension profit sharing stock_bonus_plans etc thus the definition of general_deductions excludes capital expenditures under sec_263 although the amounts recovered during the taxable_year through amortization or depreciation of these expenditures are included in general_deductions specified insurance contracts are defined by sec_848 as any life_insurance annuity or noncancellable accident_and_health_insurance contract other than any pension_plan_contract flight insurance or similar contract or qualified_foreign_contract the provisions of part i of subchapter_l of the code were substantially revised tam-168118-02 by the tax_reform_act_of_1984 1984_act p l 98_stat_494 according to the legislative committee reports where the 1984_act carried over a provision from prior_law congress generally intended the new provision to be interpreted consistent with prior_law thus in the absence of contrary guidance in the legislative committee reports the regulations rulings and case law may serve as interpretative guides to the new provisions see h_r rep no 98th cong 2d sess pt s prt no vol 98th cong 2d sess sec_805 is the successor provision to prior sec_809 enacted as part of the life_insurance_company tax act of act p l 73_stat_112 under the act it was generally recognized that agents’ commissions and other initial selling_expenses incurred by direct insurers would be currently deductible in the year incurred under prior sec_809 this treatment of policy_acquisition_expenses is indicated in the legislative committee reports of the act in explaining how the inclusion of underwriting gains and losses would affect the tax_base of life_insurance_companies although for many companies taking underwriting gains or losses into account means a larger tax_base growing life_insurance_companies having underwriting losses rather than gains the inclusion of this underwriting element in the tax_base means a lesser rather than greater tax the small new and growing life_insurance_companies are particularly likely to have underwriting losses because of the initial costs which they incur such as agents’ commissions in placing new policies on their books both the house and your committee’s bill are particularly liberal in these cases since they allow the offset of these underwriting losses in full against taxable_investment_income subject_to certain restrictions as to the deduction of policyholder dividends etc and do not require the percent reduction in such losses which would be made if they were gains s rep no 86th cong 1st sess 1959_2_cb_770 see also h_r rep no 86th cong sess 1959_2_cb_736 sec_805 like its predecessor sec_809 incorporates the deduction for ordinary and necessary business_expenses under sec_162 the scope of the deductions considered ordinary and necessary within the meaning of sec_162 as applied to a life_insurance company’s expenses_incurred in developing a new insurance product was considered by the tax_court in equitable life ins co of iowa v commissioner tcmemo_1977_299 in equitable the court allowed as a deduction for ordinary and necessary expenses the costs incurred to register a variable_annuity 2this paragraph was originally numbered sec_809 and was redesignated sec_809 by the tax reform act of p l a b i 90_stat_1520 tam-168118-02 contract with the united_states securities_and_exchange_commission the court found that t he variable_annuity contract is simply another product in the insurance_business and the expense of placing it on the market is part of the day-to-day expense here a selling expense of producing and marketing a business product the registration process was required for each new or modified annuity_contract marketed by any particular insurance_company and as such was not a once-in-a-lifetime expenditure for similarly situated insurance_companies nor was it like the acquisition of a license to commence operation of a business rather these costs were normal usual and customary in the day-to-day operations of the insurance_business hence deductible this historical treatment of agents’ commissions and other initial selling_expenses of direct insurers as currently deductible expenses under sec_162 rather than capital expenditures under sec_263 was also recognized by the united_states supreme court in colonial american life ins co v commissioner u s 1989_2_cb_110 although the colonial american case involved the tax treatment of ceding commissions on indemnity_reinsurance rather than agents’ commissions and other selling_expenses of direct insurers the supreme court described this issue as a battle of analogies - ie whether the ceding commissions were analogous to agents’ commissions and other expenses_incurred in directly written insurance which were currently deductible or whether the ceding commissions were analogous to the commissions paid_by assumption reinsurers to acquire in force business of other companies which were capitalized and amortized over the life of the acquired policies in this regard the supreme court observed that although the provisions of part i of subchapter_l did not provide explicit authority for a life_insurance_company to deduct agents’ commissions and other selling_expenses in the year of payment the legislative committee reports for both the act and the 1984_act show that congress recognized and approved this practice see u s pincite n4 c b pincite n4 in the 1984_act congress substantially_modified the general accounting provisions for life_insurance_companies to emphasize the primacy of federal tax accrual rules and other accounting rules set forth in part of subchapter_l over the accounting treatment allowed in preparing the life_insurance company’s annual_statement for state regulatory reporting purposes sec_811 which prescribes the general method_of_accounting to be used by a life_insurance_company maintains the same general requirement as former sec_818 that life_insurance_companies must use an accrual_method or a method permitted under the regulations that combines an accrual_method with another recognized method however sec_811 makes clear that accounting methods required for state regulatory purposes apply only to the extent that they are not inconsistent with federal tax_accounting rules in explaining this new emphasis in sec_811 on federal tax_accounting rules however the legislative committee reports emphasize that this change was not intended to change the historical practice of direct insurers regarding the current deductibility of agents’ commissions and other selling_expenses tam-168118-02 t he bill makes clear that accounting methods required for state regulatory purposes apply only to the extent that they are not inconsistent with federal tax_accounting rules the change from present law was intended to reinforce the primacy of the federal tax rules and not impose a new method of tax_accounting on life_insurance_companies thus for example agents’ commissions paid_by direct insurers would continue to be treated as sales expenses and deductible when paid as has been allowed historically even though they arguably might be classified as acquisition expenses to be amortized h_r rep no pincite s prt no vol pincite in the revenue reconciliation act of pub_l_no stat congress enacted sec_848 which provides that insurance_companies must capitalize and amortize specified_policy_acquisition_expenses the 1990_act legislative committee reports indicate that congress believed the existing treatment of policy_acquisition_expenses resulted in a mismeasurement of income according to the house report this mismeasurement occurred because p olicy acquisition expenses arise in connection with acquiring a stream of premium and investment_income that is earned over a period well beyond the year the expenses are incurred it is a well-established principle of the tax law that costs of acquiring an asset with a useful_life beyond the taxable_year are capitalized and amortized over the life of the asset ways and means cmte print no pincite the legislative committee reports also reveal that congress was concerned that policy_acquisition_expenses of insurance_companies were treated inconsistently depending on the context in which they were incurred for example in the case of a life_insurance_company which wrote business directly first-year commissions and other selling_expenses year were treated as fully deductible for the year incurred for purposes of computing the company’s regular income_tax however in the case of certain reinsurance transactions the ceding commission paid_by the reinsuring company was treated as the payment for an income-producing asset and thus was required to be amortized over the life of the asset finally for purposes of the adjusted_current_earnings provision of the corporate_minimum_tax life_insurance_companies were required to amortize their premium acquisition expenses consistent with the treatment provided under generally_accepted_accounting_principles ways and means cmte print no pincite in order to address these concerns congress enacted sec_848 which requires insurance_companies to capitalize and amortize their specified policy acquisition tam-168118-02 expenses on a straight-line basis over a period of months beginning with the first month in the second half of the taxable_year in which the expense are incurred the amortizable amounts under sec_848 are determined based on certain stated percentages of the insurance company’s net_premiums for the taxable_year from new and renewal insurance policies in certain broad categories of business according to the legislative committee reports this proxy approach was chosen to provide an administratively practicable system at the potential detriment of having a less than economically precise system for measuring income that is a system which would have required an insurance_company to separately identify its policy_acquisition_expenses and determine an appropriate amortization_method for these expenses would cause difficult administrative and enforcement problems because it would be extremely difficult to provide clear rules for such a method without the method being inordinately complex and imposing costly recordkeeping burdens ways and means cmte print no pincite in enacting sec_848 congress generally did not intend this amortization requirement to change the characterization of an insurance company’s expenses_incurred in the taxable_year as either ordinary and necessary business_expenses under sec_162 or capital expenditures under sec_263 therefore we agree with the examining agent that if an insurance_company were required to treat a type of expense as a capital_expenditure under sec_263 prior to the enactment of sec_848 the addition of this amortization requirement does not change the tax character of the expense on the other hand the legislative committee reports underlying sec_848 indicate that congress understood that under the existing provisions of part i of subchapter_l a life_insurance_company was allowed to treat agents’ commissions and other selling_expenses incurred with respect to the sale of new and renewal insurance policies as currently deductible business_expenses under sec_162 rather than treat these expenses as capital expenditures under sec_263 moreover these legislative committee reports indicate that like sec_263 and other capitalization requirements in the code congress intended this amortization requirement to result in a better measurement of the company’s income on a periodic basis by ensuring that the company’s deduction for these specified_policy_acquisition_expenses more closely matched the future earnings stream from the related insurance policies an exception to this rule is sec_848 which provides that nothing in any provision of law except for sec_197 and sec_848 shall require the capitalization of any ceding commission under any reinsurance agreement that reinsures a specified_insurance_contract as originally enacted in the 1990_act this provision repealed the requirement in sec_1_817-4 and the colonial american case that reinsurers amortize ceding commissions in certain reinsurance agreements covering specified insurance contracts tam-168118-02 accordingly we believe that most of the expenses at issue do not appear to be of the kind of expenses which an insurance_company had to capitalize prior to the enactment of sec_848 see equitable tcmemo_1977_299 moreover applying the future_benefits analysis to these expenses is inconsistent with the intent underlying sec_848 even though a taxpayer in another industry might be required to capitalize similar expenses requiring a fact-specific inquiry to isolate certain expenses attributable to certain start-up activities relating to taxpayer’s introduction of new insurance products or to the expansion of taxpayer’s distribution network from other deductions claimed with respect to the acquisition of new and renewal insurance policies would contradict the congressional decision to base the determination of an insurance company’s amortizable policy_acquisition_expenses on a proxy approach this would create the uncertainty and administrative complexity congress wanted to avoid caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent we assume that the expenses included in the examining agent’s schedule of start-up activities do not include expenses that would be subject_to recovery through depreciation or amortization except for their purported relationship to the creation or enhancement of intangible assets that will produce significant future_benefits to taxpayer thus for example if the computer expenses include certain costs that are recoverable through depreciation or amortization irrespective of these intangible benefits our conclusion would not affect the treatment of these expenses
